UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   18 Cr. 390-18 (PAE)
                        -v-
                                                                          ORDER
 TIA JASPER,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Upon the application of defendant Tia Jasper, pursuant to 18 U.S.C. § 3582(c)(1)(A) for

compassionate release from custody in light of the current COVID-19 pandemic, Dkt. 438, and

the Government’s response thereto, Dkt. 440, the Court ordered the defendant be released

forthwith and immediately commence the defendant’s term of supervised release, Dkt. 441. The

Court previously ordered that the defendant spend the first six months of her term of supervised

release on home confinement. With respect to the defendant’s conditions of home confinement,

and after consultation with the parties and with the Probation Department, IT IS HEREBY

ORDERED THAT:

       1.      The defendant shall serve the first six months of supervised release on home

detention and reside at the residence in the Bronx, New York, which was referenced in the

Court’s April 6, 2020 Order, Dkt. 441, or at a residence approved by the Probation Department.

The defendant shall be permitted to leave only for medical appointments, visits with counsel, and

to attend to needs of her children, or as otherwise authorized in advance by the Probation

Department. These conditions will be enforced by GPS monitoring.
       2.      In light of the COVID-19 pandemic, for the first 14 days following the

defendant’s release from custody, the defendant shall self-quarantine at the residence in the

Bronx, New York, which was referenced in the Court’s April 6, 2020 Order, Dkt. 441. The

defendant shall not leave the residence except as authorized in advance by the Probation

Department on a showing of medical need.

       3.      After the first 14 days following the defendant’s release from custody has expired,

the defendant must remain at her approved residence except to seek any necessary medical

treatment, visits with counsel, and to attend to needs of her children, in each instance with prior

notice and approval by the Probation Department.

       4.      The defendant shall possess or have access to a telephone that will allow video

conferencing with the Probation Department.

       5.      The defendant shall report to the Probation Department at 500 Pearl Street, 6th

Floor, on April 22, 2020, at 11 a.m. in order for the defendant to obtain a GPS ankle bracelet.

       6.      The Probation Office is directed to immediately alert the Court, the Government,

and defense counsel of any violation of the above conditions, without need for a formal violation

petition. The defendant is hereby notified that violation of these terms of supervised release may

result in the revocation of supervised release.

       7.      This Order is subject to modification by the Court at any time.



       SO ORDERED.
                                                             
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 8, 2020
       New York, New York


                                                  2
